Notice of Pre-AIA  or AIA  Status
REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Examiner’s statement of reason for allowance. 

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-70 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

4.	The closest prior art Steil, Rolland N. (U.S. PG Pub 2014/0087873 A1) which discloses a system for video tuning of a video switching device for a gaming machine. However, Montenegro singularly or in combination fails to disclose the recited feature:
As per claims 1, 12 and 18 “setting, at a plurality of devices, a plurality of vertical synchronization (VSYNC) signals to a plurality of VSYNC frequencies, wherein a corresponding device VSYNC signal of a corresponding device is set to a corresponding device VSYNC frequency; and sending a plurality of signals between the 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571) 272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 7:30PM.  Hoteler.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hu Kang can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PIERRE E ELISCA/Primary Examiner, Art Unit 3715